Citation Nr: 9918294	
Decision Date: 06/09/99    Archive Date: 07/07/99

DOCKET NO.  93-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for status post anterior cruciate ligament 
reconstruction of the right knee with chondromalacia patella.

2.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for septal deviation, status post septoplasty.

4.  Entitlement to an initial disability rating in excess of 
0 percent for status post removal of osteophytes of the right 
elbow.

5.  Entitlement to an initial disability rating in excess of 
0 percent for status post dislocation of the right thumb.

6.  Entitlement to an initial disability rating in excess of 
0 percent for subacromial impingement of the right shoulder.

7.  Entitlement to service connection for status post 
osteochondritis dissecans of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1980 to October 
1991.

The instant appeal as to the right knee, low back, right 
elbow, right thumb, and left knee arose from an October 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Chicago, Illinois, which granted 
claims for service connection for right knee, low back, right 
elbow, and right thumb disorders and assigned disability 
evaluations of 10 percent, 10 percent, 0 percent, and 0 
percent, respectively.  That rating decision also denied a 
claim for service connection for a left knee disorder.  The 
instant appeal as to the septal deviation and right shoulder 
claims arose from a March 1993 rating decision which granted 
claims for service connection for septum and right shoulder 
disorders and assigned a disability evaluation of 0 percent 
for each.  This case was remanded by the Board of Veterans' 
Appeals (Board) in May 1995 for procedural due process 
reasons.

By rating decision of the RO in Pittsburgh, Pennsylvania, 
dated in June 1996, an increased rating, to 10 percent, was 
awarded for the septum disorder.  Since this claim has not 
been withdrawn, an increased rating above 10 percent remains 
at issue on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

The claims for entitlement to service connection for a left 
knee disorder and entitlement to an increased rating for a 
low back disorder are discussed in the REMAND section below 
which follows the ORDER in this case.


FINDINGS OF FACT

1.  The appellant's service-connected right knee disorder is 
currently manifested by pain on flexion on extremes of 
motion, degenerative arthritis confirmed by X-ray, and slight 
instability.

2.  The appellant's service-connected septal deviation, 
status post septoplasty, is currently manifested by chronic 
nasal obstruction due to turbinate hypertrophy and persistent 
deviated nasal septum.

3.  The appellant's service-connected status post removal of 
osteophytes of the right elbow is currently manifested by 
occasional pain on extremes of motion with slight limitation 
of motion and degenerative arthritis confirmed by X-ray.

4.  The appellant's service-connected status post dislocation 
of the right thumb is currently manifested by complaints of 
pain with certain activities, mild synovitis, and mild tendon 
subluxation; however, there is well-developed musculature, 
full sensation, strength, and range of motion of the thumb, 
no pain on examination, and arthritis is not confirmed by X-
ray.

5.  The appellant's service-connected subacromial impingement 
of the right shoulder is currently manifested by complaints 
of pain with overhead motion and limited motion; however, he 
is currently diagnosed with very mild impingement and there 
is well-developed musculature, full strength, nearly full 
range of motion, minimal pain on examination, and no evidence 
of arthritis on X-ray.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the service-
connected right knee disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5003-
5260 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected septal deviation, status post 
septoplasty, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 
(1996 & 1998).

3.  The criteria for a 10 percent evaluation for the service-
connected right elbow disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5209, 5003-5206 
(1998).

4.  The criteria for an evaluation in excess of 0 percent for 
the service-connected status post dislocation of the right 
thumb have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5224 (1998).

5.  The criteria for an evaluation in excess of 0 percent for 
the service-connected subacromial impingement of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5299-5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
VA examinations and radiological evaluations were performed 
pursuant to the appellant's claim for benefits.  Also, all 
available service medical records and treatment records have 
been obtained.  The Board notes that attempts have been made 
to develop additional service medical records.  However, the 
veteran has asserted that service medical records prior to 
August 1986 were lost, and an attempt by the RO to develop 
these records from the National Personnel Records Center was 
unsuccessful.  He has not asserted and there is nothing in 
the record that shows that there are any other missing, 
relevant records.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Where a zero percent rating is not provided in a 
diagnostic code, a noncompensable evaluation will be assigned 
where the requirements for a compensable evaluation are not 
shown.  38 C.F.R. § 4.31 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Right knee

Service medical records show that the veteran had tears of 
the anterior cruciate ligament, the lateral meniscus, and the 
medial meniscus of the right knee and underwent surgery to 
repair the knee in July 1987.  Initially, his follow-up 
records noted good recovery; however, a February 1988 record 
showed mild rotational laxity, and an April 1988 record noted 
mild anterolateral rotary instability, 1/2 inch atrophy, and 
positive Lachman and pivot shift tests.  On the other hand, 
the veteran had full range of motion, he could run for 2 
miles without trouble, he reported no giving way, and overall 
the knee was found to be stable.  A knee brace was ordered.

In March 1990 the veteran reported pain at night, pain and 
stiffness in the mornings, and increased pain with walking or 
standing more than 10 to 20 minutes.  He indicated that 
Motrin was not helpful.  Degenerative joint disease was 
assessed.  An April 1990 internal medicine evaluation noted 
no obvious joint deformity or limitation of motion.  A July 
1990 neurology evaluation of the right lower extremity 
revealed a normal study following nerve conduction studies 
and an electromyograph.

In April and May 1991 the veteran had a Medical Evaluation 
Board (MEB) examination.  Severe right knee pain with 
multiple squats was noted.  Examination revealed a well-
healed surgical scar, no effusion, good stability, and only 
slight quadriceps atrophy.  However, as the veteran's profile 
included stressful physical activity, the knee problems 
interfered with his military job performance.  Therefore, 
separation was recommended.

A June 1991 addendum to the MEB examination report noted 
stiffness, swelling, instability, and pain in the knee 
precluded the veteran from remaining on his feet more than 15 
to 20 minutes.  He experienced a painful pulling sensation 
going up or down stairs or squatting.  He also used a Donjoy-
type brace for support.  A positive patellar grind was noted.  
Range of motion was from 0 to 140 degrees.  He could not 
fully squat due to 15 degrees limitation of full knee 
flexion.  he had a 1+ residuals Lachman's test and tenderness 
along the anteromedial joint line.  X-rays showed some rough 
surfaces, some squaring and incongruence, and a staple.  The 
diagnoses included residual laxity, limitation of full knee 
flexion, and early arthritic changes of the right knee.

A July 1991 written statement from the veteran's commanding 
officer indicated that the veteran's right knee pain, 
stiffness, and swelling limited him to light office work.  A 
July 1991 statement from a military physician who had treated 
the veteran's right knee since March 1990 indicated that the 
veteran's right knee had progressively deteriorated since the 
1987 surgery.  The physician noted that the veteran's 
standing was limited to 20 to 30 minutes and his walking was 
limited to 1/4 or 1/2 mile.  Use of a hand rail was needed for 
stairs as the knee might give way; however, the physician 
indicated that the veteran had a stable knee.

In March 1992 the veteran underwent a VA examination.  The 
veteran reported progressive pain in the right knee with poor 
relief from nonsteroidal anti-inflammatory medication.  There 
was no swelling, and the only deformity noted was a well-
healed incision.  Lachman's test was 2+, and there was 
positive joint tenderness and compression pain.  However, the 
knee was stable.  Range of motion of the knee was from 0 to 
140 degrees.  Diagnostic tests were noted to show minimal 
degenerative changes, and the right knee was diagnosed as 
status post anterior cruciate ligament reconstruction with 
residual anterior instability and chondromalacia patella.

In an October 1992 rating decision service connection was 
awarded for status post anterior cruciate ligament 
reconstruction of the right knee with chondromalacia patella, 
and a 10 percent disability evaluation was assigned which has 
been confirmed and continued to the present time.  The 
veteran indicated that pain, swelling, and excessive 
fatigability resulted in limitation of motion and 
interference with prolonged standing or sitting.  In his May 
1993 appeal statement, the veteran indicated that he should 
be assigned a 20 percent evaluation because flexion was 
limited to no more than 30 degrees when he stood or walked 
more than 10 to 15 minutes.  The veteran indicated that these 
restrictions limited his promotion in his occupation and 
limited his choice of profession..  He described the pain as 
constant and indicated that it was only partially relieved by 
the large amounts of aspirin he took daily.

In May 1996 the veteran underwent another VA examination.  
Examination of the right knee revealed full range of motion 
with some discomfort on extreme flexion.  Suprapatellar 
tenderness was noted, but there was no evidence of soft 
tissue swelling.  The circumference of the knees was equal, 
and there was no evidence of quadriceps atrophy.  He was 
unable to squat secondary to discomfort.  X-ray of the right 
knee showed minimal degenerative arthritis of the joint.

During an April 1998 VA examination it was noted that the 
veteran had held an office-type job from the time of his 
discharge from service in 1991 until August 1997.  He 
reported that he stopped working as the job required travel 
and he was unable to travel due to back pain.  He attributed 
fatigue in his legs and back to walking or standing more than 
15 or 20 minutes; however, he reported that he attempted to 
condition himself by using a Stairmaster exercise machine for 
30 minutes at a time.  He denied locking of the knee but 
reported occasional buckling.

Examination revealed lower extremity strength of 5/5 and 
normal neurological evaluation on the right.  The examiner 
noted the well-healed scar, no effusion, and normal 
quadriceps.  Range of motion was noted to be from 0 to 135 
degrees and painless.  The knee was stable to varus, valgus, 
anterior, and posterior stress.  Lachman's sign, anterior and 
posterior drawer, and McMurray's tests were all negative.  
There was minimal joint line tenderness.  X-rays showed small 
osteophytes and surgical residuals.  The examiner diagnosed 
mild patella-femoral arthrosis and perhaps mild tibial-
femoral arthrosis, and the degenerative changes were 
attributed to the residuals of surgery.

The appellant's status post anterior cruciate ligament 
reconstruction of the right knee with chondromalacia patella 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5257 for impairment of the knee manifested by 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  Diagnostic Code 5257 
provides a 10 percent rating for slight symptoms, a 20 
percent rating for moderate symptoms, and a 30 percent rating 
for severe symptoms.  Id.  

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 10 percent disability 
rating under Diagnostic Code 5257.  The most recent medical 
evidence, the 1998 VA examination, noted that the knee was 
stable to varus, valgus, anterior, and posterior stress and 
that Lachman's sign, anterior and posterior drawer, and 
McMurray's tests were all negative.  The 1996 VA examination 
was silent as to instability, and the knee was noted to be 
"stable" during the 1992 examination.  When the entire 
medical evidence is viewed in its entirety, there is no 
evidence of moderate instability or lateral subluxation.  
Thus, the Board finds that the current evaluation of 10 
percent is appropriate under Diagnostic Code 5257, and a 
higher evaluation is not warranted under this Diagnostic 
Code.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).  Likewise, there is no medical evidence of dislocated 
or removed semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum, as residuals of the service-
connected right knee injury.  Thus, Diagnostic Codes 5258, 
5259, 5262, and 5263 are not for application.

Ratings for limitation of extension of the leg range from 0 
to 50 percent based upon the degree to which extension is 
limited.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  
For the lowest, noncompensable, rating under Diagnostic Code 
5261, extension of the knee must be limited to 5 degrees.  
The most recent medical evidence, the 1998 VA examination, 
reveals that the veteran's range of motion of the knee 
without pain is from 0 to 135 degrees.  The March 1992 and 
May 1996 examinations also showed full or essentially full 
range of motion, and pain was not noted to limit extension.  
For a compensable, or 10 percent, evaluation, under 
Diagnostic Code 5261 extension of the knee must be limited to 
10 degrees.  As the medical evidence shows, the veteran's 
extension of the knee is not limited to 10 degrees.  
Therefore, a compensable rating is not warranted under 
Diagnostic Code 5261.

Ratings for limitation of flexion of the leg range from 0 to 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  
Again, those ratings are based on the degree to which flexion 
is limited.  For the lowest, noncompensable, rating under 
Diagnostic Code 5260, flexion of the knee must be limited to 
60.  As noted above, the medical evidence reveals that the 
veteran's range of motion of the knee without pain is 
significantly greater than that measurement.  While the May 
1996 VA examination noted "some discomfort on extreme 
flexion", the Board does not find that this supports a 
compensable rating under Diagnostic Code 5260.

Separate ratings can be granted based on limitation of motion 
apart from a rating based on Diagnostic Code 5257 for 
instability.  VAOPGCPREC 23-97 (July 1, 1997).  Where, as 
here, limitation of motion of a major joint like the knee is 
noncompensable under the applicable Diagnostic Codes for 
limitation of motion, "a rating of 10 pct is for application 
for each such major joint . . . affected by limitation of 
motion" where there is objective evidence of such limitation 
"confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion." 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Therefore, the Board finds that an 
additional 10 percent evaluation is appropriate and that a 
higher evaluation is not warranted.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 
(consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted on the basis of these regulations.  The evidence of 
record shows that the veteran's primary complaint is of pain 
which is caused by prolonged standing or walking.  He has 
indicated that this pain is relieved somewhat by medication 
and limiting his activities.  

The post-service medical record shows no swelling, no muscle 
atrophy, no locking, no deformity other than a well-healed 
surgical scar, and only mild instability.  Fatigability and 
pain was reported with prolonged standing or walking.  
However, the medical evidence does not demonstrate that a 
higher evaluation for the right knee is warranted based on 
38 C.F.R. §§ 4.40 or 4.45.  Further, the right knee 
disability apparently has not prevented the veteran from 
gainful employment.  The most recent evidence of record in 
1998 shows that he was employed for many years in an office 
setting.  In addition, there is nothing in the medical 
evidence that suggests that this type of light, sedentary 
work is precluded due to his service-connected right knee 
disorder.  Thus, there does not seem to be functional loss 
which would warrant a right knee rating higher than the 
current disability evaluations.

Septal deviation

The service medical records reveal that in May 1988 the 
veteran sought treatment due to difficulty breathing, 
especially on the left side.  The records show that the 
veteran had a history of boxing which had resulted in a nasal 
fracture which had caused dextro deviation of the septum.  
Later that month, the veteran underwent a septoplasty.  June 
1988 follow-up treatment records indicated that the veteran's 
nose healed well but that he continued to report stuffiness.

A March 1992 VA examination noted that the veteran complained 
of problems persisting after the septoplasty.  Physical 
examination revealed that the septum was deviated to the left 
and that no air was passing through on the left.  In a March 
1993 rating decision service connection was awarded for 
septal deviation, status post septoplasty, and a 0 percent 
disability evaluation was assigned.

A May 1996 VA nose and sinuses examination noted that the 
veteran reported that he had a stopped up nose, that he had 
no recent episodes of hayfever, and that he was taking no 
medication.  Physical examination revealed that the septum 
was deviated slightly into the right nostril.  The diagnosis 
was chronic nasal obstruction due to turbinate hypertrophy 
and persistent deviated nasal septum.

In a June 1996 rating decision an increased rating, to 10 
percent, was awarded for septal deviation, status post 
septoplasty.  In accordance with the VA rating schedule prior 
to October 7, 1996, a 10 percent evaluation was applicable 
for deflection of the nasal septum of traumatic origin when 
there is marked interference with breathing space.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996).  No higher rating was 
provided.  Id.  The rating criteria changed effective October 
7, 1996.  61 Fed. Reg. 46723-46731 (1996).  The new criteria 
provide a 10 percent rating when there is 50 percent 
obstruction on both sides, or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1998).  Again, 
no higher rating is provided.  Id.  Thus, 10 percent is the 
maximum schedular evaluation that can be assigned to the 
residuals of a deviated nasal septum under both the old and 
new regulations for evaluating respiratory disorders.

The record does not show that the RO expressly considered 
referral of this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating for 
the veteran's service-connected deviated nasal septum.

Right elbow

The service medical records show that in October 1989 the 
veteran sought treatment for right elbow pain which had 
increased over the last week with clicking on movement.  
There was full range of motion, minimal swelling, and 
tenderness.  An X-ray of the elbow revealed a "small bony 
fragment at the lateral aspect of the olecranon fossa 
suspicious of a loose body and probably secondary to an old 
trauma."  An April 1990 X-ray showed no significant bone or 
joint abnormality of the elbow.

An August 1991 operation report showed that the veteran had 
undergone arthrotomy and debridement of an osteophyte from 
the olecranon of the right elbow after he complained of a 
locking sensation and the inability to fully extend the 
elbow.  X-rays had showed a possible loose body and a spur of 
the olecranon.  A week later, a follow-up record noted that 
the veteran was doing well and that he only lacked 35 degrees 
full extension.  An October 1991 record noted that the 
veteran lacked 20 degrees full extension.

A March 1992 VA examination noted the veteran complained of 
persistent and progressive right elbow pain with decreased 
range of motion.  It was further noted that he was status 
post elbow trauma in 1989 and surgery in 1991.  A well-healed 
incision was noted on the right elbow.  Range of motion was 
from -5 to 120 degrees flexion/extension.  Pronation and 
supination was full.  Pain was noted at the olecranon fossa.  
The diagnosis was status post arthrotomy, mild decreased 
range of motion, and probable early osteoarthritis.  

Service connection was granted for status post removal of 
osteophyte, right elbow, in an October 1992 rating decision, 
and a 0 percent disability evaluation was assigned which has 
been confirmed and continued to the present time.  In a 
January 1993 written statement, the veteran reported up to 30 
degrees limitation of motion on "particularly painful 
days."  He also stated that he could not carry a briefcase 
because that caused stiffness and pain and that he could not 
open a screw-top jar secondary to pain.  In a May 1993 
statement, the veteran reported that his elbow lacked 20 to 
30 degrees full extension and that it prevented him from 
carrying groceries.  He indicated pain on movement was 
common, particularly with moderate to high activity.

During a May 1996 VA examination the veteran reported 
occasional right elbow pain, especially during cold or damp 
weather.  Physical examination revealed a well-healed, 
nontender scar.  Range of motion appeared to be within normal 
limits with some discomfort on extreme flexion.  The muscle 
tone was normal.  X-rays of the elbow showed changes due to 
degenerative joint disease.  The assessment was that the 
right elbow was symptomatic.

During an April 1998 VA examination the veteran reported 
moderate pain and some loss of range of motion of the elbow.  
Physical examination showed range of motion from 0 to 135 
degrees.  Supination was to 70 degrees, and pronation was to 
80 degrees.  The examiner noted a mild amount of pain 
accompanied supination and pronation, and there was mild 
tenderness over the tip of the olecranon.  However, the 
veteran had 5/5 strength, and his elbow was stable to varus 
and valgus stress.  X-rays of the right elbow showed small, 
ulnar-humeral osteophytes.  The examiner diagnosed that the 
veteran's mild degenerative changes in the elbow were 
probably related to his history of elbow trauma with surgical 
intervention while in the military.

The appellant's right elbow disorder is currently evaluated 
as 0 percent disabling under Diagnostic Code 5209 as 
analogous to other impairment of the flail joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5209 (1998).  Diagnostic Code 5209 
provides a 60 percent rating for the major, or dominant, 
side, and a 50 percent rating for the minor side.  A 20 
percent rating on either side is warranted for a joint 
fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  As 
there is no marked deformity or evidence of an ununited 
fracture of the radius, the Board does not find that the 
criteria are met for even the lowest rating available under 
this Diagnostic Code.  Thus, the Board does not find that the 
evidence supports a rating in excess of the currently 
assigned 0 percent disability rating under Diagnostic Code 
5209.

The Board has also considered the application of other 
Diagnostic Codes referable to the elbow.  As there was no 
evidence of ankylosis of the elbow, Diagnostic Code 5205 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5205 
(1998).  Likewise, there is no medical evidence of nonunion 
or impairment of the radius or ulna, as residuals of the 
service-connected right elbow injury.  Thus, Diagnostic Codes 
5210, 5211, and 5212, are not for application.

Ratings for limitation of extension of the forearm range from 
10 to 60 percent based upon the degree to which extension is 
limited and whether the dominant side is affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207 (1998).  For the lowest, 
noncompensable, rating under Diagnostic Code 5207, extension 
of the forearm must be limited to 45 degrees.  The most 
recent medical evidence, the 1998 VA examination, reveals 
that the veteran's extension of the elbow without pain is 
from 0 to 135 degrees.  The March 1992 and May 1996 
examinations showed extension to 120 and 145 degrees, 
respectively, with discomfort only on extremes of motion in 
the 1996 examination.  The veteran has reported at most a 20 
to 30 degree loss of full extension during periods of 
exacerbation which equate with a range of motion to 115 or 
125 degrees.  Thus, as the medical evidence and the veteran's 
statements demonstrate that the veteran's extension of the 
elbow is at a minimum over twice the range required for a 
compensable evaluation under Diagnostic Code 5207, an 
increased rating based on that Diagnostic Code is not 
warranted.

Ratings for limitation of flexion of the elbow range from 0 
to 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5206 
(1998).  Again, those ratings are based on dominance and the 
degree to which flexion is limited.  38 C.F.R. § 4.69 (1998).  
For the lowest, noncompensable, rating under Diagnostic Code 
5206, flexion of the elbow must be limited to 100.  As noted 
above, the medical evidence reveals that the veteran's range 
of motion of the elbow without pain is greater than that 
measurement.  While the May 1996 VA examination noted 
discomfort on extremes of motion, the Board does not find 
that this supports a compensable rating under Diagnostic Code 
5206.

Ratings for limitation of pronation and supination of the 
elbow range from 10 to 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (1998).  Again, those ratings are based 
on the degree to which motion is limited and dominance.  For 
the sole, 10 percent, rating under Diagnostic Code 5213 for 
supination of the elbow, it must be limited to 30 degrees or 
less.  As noted above, the medical evidence reveals that the 
veteran's range of supination of the elbow was generally the 
full 85 degrees; however, the 1998 examination noted 
supination was 70 degrees with mild pain.  The Board does not 
find that this finding supports a compensable rating under 
Diagnostic Code 5213 for limitation of supination.  

For the minimum, 20 percent, rating under Diagnostic Code 
5213 for pronation of the elbow, motion must be lost beyond 
the last quarter of the arc, the hand does not approach full 
pronation.  As noted above, the medical evidence reveals that 
the veteran's range of pronation of the elbow was 
consistently the full 80 degrees; however, the 1998 
examination noted mild pain.  The Board does not find that 
this finding supports a compensable rating under Diagnostic 
Code 5213 for limitation of pronation.  

Where, as here, limitation of motion of a major joint like 
the elbow is noncompensable under the applicable Diagnostic 
Codes for limitation of motion, "a rating of 10 pct is for 
application for each such major joint . . . affected by 
limitation of motion" where degenerative arthritis has been 
confirmed by X-ray.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic 
Code 5003.  The most recent VA examination reveals that the 
veteran has arthritis confirmed by X-ray and linked to his 
service-connected elbow disorder.  In addition, the veteran 
has complaints of pain with movement of the elbow and there 
is objective evidence of full range of motion with pain on 
extremes or mild pain.  Therefore, the Board finds that an 
additional 10 percent evaluation is appropriate and that an 
evaluation higher than 10 percent is not warranted for the 
veteran's right elbow disorder.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 
(consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, an increased rating is not warranted on 
the basis of these regulations.  The evidence of record shows 
that the veteran's primary complaint is of occasional pain 
which is exacerbated by carrying heavy items.  He has 
indicated that this pain is relieved somewhat by medication 
and limiting his activities.  

The post-service medical record shows no swelling, no muscle 
atrophy, no locking, no deformity other than a well-healed 
surgical scar, no instability, and full strength in the 
elbow.  The medical evidence does not demonstrate that a 
higher evaluation for the right elbow is warranted based on 
38 C.F.R. §§ 4.40 or 4.45.  Further, the right elbow 
disability apparently has not prevented the veteran from 
gainful employment.  The most recent evidence of record in 
1998 shows that he was employed for many years in an office 
setting.  In addition, there is nothing in the medical 
evidence that suggests that this type of light, sedentary 
work is precluded due to his service-connected right elbow 
disorder.  Thus, there does not seem to be functional loss 
which would warrant a right elbow rating higher than the 10 
percent disability evaluation granted here.

Right thumb

A review of the service medical records reveals that the 
April and May 1991 MEB report noted that the veteran had 
dislocated his right thumb while on active duty in 1982.  
Since then he reported instability in the metacarpal 
phalangeal joint, snapping tendons, and dorsal subluxation.  
There was no lateral instability on examination, but there 
was instability and subluxation and some enlargement of the 
joint.  An April 1990 X-ray report noted no significant bone 
or joint abnormality of the right thumb.

During a March 1992 VA examination the veteran complained of 
pain and hypermobility of the thumb.  There was no swelling, 
but there was laxity and crepitance at the carpal metacarpal 
joint.  Range of motion was full.  The diagnosis was 
osteoarthritis.  Service connection was granted in an October 
1992 rating decision for status post dislocation of the right 
thumb, and a noncompensable disability evaluation was 
assigned.

In a January 1993 written statement, the veteran reported 
that his thumb problems prevented him from turning jar lids 
and carrying boxes and that writing made his thumb stiff and 
painful.  January 1997 X-rays of the right hand revealed no 
evidence of fracture, dislocation, or arthritis.  In April 
1998 the veteran underwent another VA examination.  He 
indicated that he was not currently being treated for his 
thumb, and he could not recall what type of treatment he had 
undergone in service after his thumb injury.

Physical examination of the thumb revealed well-developed 
thenar musculature.  He could touch the palmar crease with 
the thumb, and he had normal interphalangeal flexion and 
extension.  His carpal metacarpal joint was painless to a 
grind test.  He had full strength in the joints of the thumb, 
and his grip strength was 4/5.  He was sensate to touch 
throughout the right hand.  X-rays of the right hand were 
normal.  The only positive findings were subluxation of the 
extensor tendon in the dorsum of the thumb and mild carpal 
metacarpal synovitis. 

The appellant's right thumb disorder is currently evaluated 
as 0 percent disabling under Diagnostic Code 5224 as 
analogous to ankylosis of the thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (1998).  Diagnostic Code 5224 provides a 
10 percent rating for favorable ankylosis and a 20 percent 
evaluation for unfavorable ankylosis.  Id.  As there is no 
ankylosis of the thumb and the most recent evidence of record 
demonstrates that range of motion of the thumb joints was 
full with full strength, the Board does not find that the 
criteria are met for even the lowest rating available under 
Diagnostic Code 5224.  Thus, the Board does not find that the 
evidence supports a rating in excess of the currently 
assigned 0 percent disability rating.

The Board has also considered the application of Diagnostic 
Code 5003 for degenerative arthritis as the March 1992 VA 
examination diagnosed osteoarthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  However, X-rays in 1997 and 
1998 found no evidence of arthritis in the right thumb.  As 
arthritis was not confirmed by X-ray, the Board finds that an 
increased rating for the veteran's thumb disorder is not 
warranted under Diagnostic Code 5003.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veteran's primary complaint is of pain which is exacerbated 
by writing and carrying items.  He has indicated that this 
pain is relieved by limiting his activities.  

The most recent medical evidence, the 1998 VA examination 
shows no swelling, no muscle atrophy, no locking, no 
deformity, no instability, and full strength and range of 
motion of the thumb joints.  No pain was found on grind test.  
For these reasons, the medical evidence does not demonstrate 
that a higher evaluation for the right thumb is warranted 
based on 38 C.F.R. §§ 4.40, 4.45, or 4.59.  Further, the 
right thumb disability apparently has not prevented the 
veteran from gainful employment.  The evidence of record 
shows that he was employed for many years in an office 
setting.  Thus, there does not seem to be functional loss 
which would warrant a right thumb rating higher than the 0 
percent disability evaluation currently assigned.

Right shoulder

A review of the service medical records shows that full range 
of motion of the right shoulder was noted in an October 1989 
record.  An April 1990 X-ray of the shoulders showed minimal 
hypertrophic degenerative changes of the right 
acromioclavicular joint.  During his May 1991 examination in 
conjunction with his MEB he reported right shoulder stiffness 
"due to rigorous duty over 10 years."

A March 1992 VA examination noted that the veteran reported 
right shoulder pain for three years with overhead motion.  
The report noted a history of trauma in 1987.  Subchromial 
impingement of the right shoulder was noted with no evidence 
of a rotator cuff tear.  Impingement sign was positive, there 
was acromioclavicular joint discomfort, and there was 
decreased overhead motion.  In a March 1993 rating decision, 
service connection was granted for subacromial impingement of 
the right shoulder, and a 0 percent disability evaluation was 
assigned which has been confirmed and continued to the 
present time.

In his May 1993 appeal statement, the veteran reported that 
he could not raise his shoulder even with his clavicle and 
that he could not fully extend his shoulder laterally.  
During a May 1996 VA examination, the examiner noted that the 
veteran "denie[d] any serious symptomatology from his right 
shoulder."  Examination of the right shoulder revealed 
"full range of motion without any discomfort."  There was 
also no evidence of soft tissue swelling or localized 
tenderness.

During an April 1998 VA examination the veteran reported that 
a heavy box fell on his right shoulder in service.  He was 
unsure of what treatment he received at the time.  He 
currently reported pain in the shoulder with painful clicking 
but no subluxation.  The veteran denied ever receiving 
treatment for the shoulder.  The veteran reported that the 
Daypro he took for his back alleviated some of his shoulder 
pain.

Physical examination of the right shoulder showed well-
developed musculature with a "very minimal" amount of 
tenderness over the subacromial region and no tenderness in 
the acromioclavicular region.  Forward flexion on the right 
was to 160 degrees, abduction was to 140 degrees.  He had 
external rotation to T2 and internal rotation to the 
thoracolumbar junction.  Passive range of motion with his arm 
at his side showed external rotation to 70 degrees and 
unlimited internal rotation to his abdomen.  He had a mildly 
positive Hawkin's sign, and negative crossed-chest adduction.  
His shoulder rotator cuff strength was 5/5, and X-rays showed 
a normal right shoulder.  The diagnosis was very mild 
impingement.

The appellant's right shoulder disorder is currently 
evaluated as 0 percent disabling under Diagnostic Code 5299-
5203 as analogous to impairment of the clavicle or scapula.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5203 (1998).  
Diagnostic Code 5203 provides a 10 percent rating for 
malunion of the clavicle or scapula or nonunion without loose 
movement and a 20 percent rating for nonunion with loose 
movement or dislocation.  Id.  As there is no malunion, 
nonunion, or dislocation of the clavicle or scapula in the 
medical record, the Board does not find that the criteria are 
met for even the lowest rating available under Diagnostic 
Code 5203.  Thus, the Board does not find that the evidence 
supports a rating in excess of the currently assigned 0 
percent disability rating.

The Board has also considered the application of Diagnostic 
Code 5003 for degenerative arthritis; however, 1998 X-rays 
found no evidence of arthritis in the right shoulder.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  As arthritis 
was not confirmed by X-ray, the Board finds that an increased 
rating for the veteran's shoulder disorder is not warranted 
under Diagnostic Code 5003.  Also, the Board has considered 
the application of limitation of motion of the arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).  However, the 
medical evidence of record shows that the criteria are not 
met for even the lowest rating available under Diagnostic 
Code 5201.  As the arm's motion is not limited to shoulder 
level, an increased rating is not warranted under this 
Diagnostic Code.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veteran's primary complaint is of pain with overhead motion 
and limited motion.  However, during the May 1996 
examination, he reported minimal symptoms and there was no 
pain or limitation of motion found on examination.  During 
the most recent examination in 1998 his symptoms were noted 
to be very mild and he had minimal pain on examination.  In 
addition, he reported that his pain was relieved by 
medication.

For these reasons, the medical evidence does not demonstrate 
that a higher evaluation for the right shoulder is warranted 
based on 38 C.F.R. §§ 4.40, 4.45, or 4.59.  Further, the 
right shoulder disability apparently has not prevented the 
veteran from gainful employment.  The most recent evidence of 
record in 1998 shows that he was employed for many years 
after service in an office setting.  Thus, there does not 
seem to be functional loss which would warrant a right 
shoulder rating higher than the 0 percent disability 
evaluation currently assigned.

Fenderson analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that these claims are based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, No. 96-947, slip op. at 8-9; Francisco, 7 Vet. 
App. at 58.  

The Board notes that it has recharacterized the issues on 
appeal in order to comply with the recent opinion by the 
Court, in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Fenderson, No. 96-947, slip op. at 17, 
emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case .  Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as claims for increased disability 
ratings for the veteran's service-connected right knee 
disorder, lumbar spine disorder, septum disorder, right elbow 
disorder, right thumb disorder, and right shoulder disorder 
rather than as a disagreement with the original rating awards 
for these conditions.  However, the RO's March 1993 statement 
of the case and the subsequent supplemental statements of the 
case provided the veteran with the appropriate, applicable 
law and regulations and an adequate discussion of the basis 
for the RO's assignment of the initial disability evaluations 
for these conditions.  In addition, the veteran's pleadings 
herein clearly indicate that he is aware that his appeal 
involves the RO's assignment of initial disability 
evaluations.  Consequently, the Board sees no prejudice to 
the veteran in recharacterizing the issues on appeal to 
properly reflect the veteran's disagreement with the initial 
disability evaluations assigned.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The veteran was dissatisfied with his initial ratings for 
right knee disorder, septum disorder, right elbow disorder, 
right thumb disorder, and right shoulder disorder.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged ratings."  Fenderson, No. 96-947, 
slip op. at 9.  In this case, the RO granted service 
connection and originally assigned 10 percent evaluations for 
a right knee disorder and a septum disorder and 0 percent 
ratings for a right elbow disorder, a right thumb disorder, 
and a right shoulder disorder as of the day following the 
veteran's separation from active service, October 19, 1991.  
See 38 C.F.R. § 3.400(b)(2)(i) (1998).  The Board has 
reviewed all the evidence dating from the time of the 
original claim and has determined that at no time from that 
time to the present has the evidence as to the claims for a 
septum disorder, a right thumb disorder, and a right shoulder 
disorder supported ratings in excess of 10, 0, and 0 percent, 
respectively, for the veteran's service-connected septum, 
right thumb, and right shoulder disorders.  Id.; Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  


ORDER

Claims for entitlement to increased ratings for the service-
connected septum, right thumb, and right shoulder disorders 
are denied.  A claim for entitlement to an increased rating 
is granted, to 20 percent, for the service-connected right 
knee disorder, and a claim for entitlement to an increased 
rating is granted, to 10 percent, for the service-connected 
right elbow disorder, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The appellant asserted in his May 1993 written statement that 
his left knee disorder had been aggravated by his service-
connected low back and right knee disorders; therefore, he 
believed service connection is warranted.  Under Allen v. 
Brown, 7 Vet.App. 439 (1995), where a service-connected 
disability aggravates a nonservice- connected disability, 
such additional disability shall be service connected.  The 
Board believes that a medical opinion is needed prior to 
making a determination as regards this claim.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet.App. 90 (1991).  The Board notes 
that the post-service medical evidence shows that the veteran 
has degenerative arthritis of the lumbar spine and that he 
has complained of numbness and radiculopathy in the left 
lower extremity.  The most recent VA examination of the spine 
in April 1998 noted positive neurological findings in the L4-
5 and L5-S1 nerve distribution.  Private medical records also 
show that the veteran may have had several intercurrent back 
injuries since service.  Given the complex lumbar spine 
picture and the lack of medical evidence as regards the 
etiology of the degenerative arthritis and any neurological 
disorder, the Board has determined that further medical 
evidence is necessary prior to making a final determination 
as regards the low back claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his left knee or low back that has 
not already been made part of the record 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  Any 
additional evidence obtained should be 
associated with the claims folder.

2.  The veteran should be scheduled for a 
VA examination.

a)  The examiner should determine 
the nature and severity of the 
veteran's left knee disorder.  The 
examiner is requested to provide an 
opinion as to whether there is any 
relationship between the veteran's 
left knee problems and his service-
connected right knee and low back 
disorders, in particular whether the 
service-connected right knee and low 
back disorders aggravate(s) the 
nonservice-connected left knee 
disorder.  If the veteran's service-
connected right knee and/or low back 
disorders aggravated the veteran's 
nonservice-connected left knee 
problems, the examiner should, if 
possible, offer an opinion 
concerning the degree of additional 
impairment of any left knee disorder 
attributable to that aggravation; 
and 

b)  The examiner should determine 
the nature and severity of the 
veteran's low back disorder(s).  The 
examiner is requested to provide an 
opinion as to whether there is any 
relationship between the veteran's 
service-connected lumbosacral strain 
and any other low back disorder, 
like degenerative arthritis of the 
lumbar spine and/or a disorder 
causing the reported neurological 
symptoms.  The examiner is also 
requested to provide an opinion as 
to whether any low back disorder 
like degenerative arthritis of the 
lumbar spine and/or a disorder 
causing the reported neurological 
symptoms was secondary to any 
intercurrent injuries noted in the 
medical record.  

The examiner should carefully review the 
claims folder.  All indicated tests 
should be conducted.  If these matters 
cannot be medically determined without 
resort to mere conjecture or speculation, 
this should be commented upon by the 
examiner.

3. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

Thereafter, the originating agency shall determine whether 
the appellant's claims may now be allowed, to include 
consideration of the holding of the Court in Allen v. Brown, 
7 Vet. App. 439 (1995) as regards the left knee claim.  If 
any of the claims are not allowed, provide the appellant and 
his representative, if applicable, with an appropriate 
supplemental statement of the case indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.

This REMAND is to develop evidence and afford due process. 
The Board intimates no opinion as to the final outcome 
warranted as to the issues addressed in this REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

